UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JOSE ACOSTA,

                              Plaintiff,

       -against-                                            9:16-CV-0890 (LEK/TWD)

JUSTIN THOMAS, et al.,

                              Defendants.


                                   DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Jose Acosta filed this case pursuant to 42 U.S.C. § 1983 against Justin Thomas

(superintendent of the Marcy Correctional Facility), Dr. Krishna Vadlamudi, Dr. Carl J.

Koenigsmann, Joseph Gullo (an audiologist), and John Serhan (an audiologist). This Court

reviewed the sufficiency of Plaintiff’s Complaint, Dkt. No. 1 (“Complaint”), pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915(A) and ordered: (1) Plaintiff’s First Amendment retaliation

claim against Dr. Vadlamudi and his Eighth Amendment medical care claims against Dr.

Vadlamudi, Superintendent Thomas, Dr. Koenigsmann, and Gullo may proceed; (2) dismissal of

Plaintiff’s claims for money damages against Defendants in their official capacities; and (3)

dismissal of Plaintiff’s claims against Serhan. Dkt. No. 7 (“October 2016 Decision and Order”).

The case proceeded through discovery and Defendants have moved for Summary Judgment on

all claims. Dkt. Nos. 98 (“Motion for Summary Judgment”); 98-1 (“Defendants’

Memorandum”); 98-2 (“Defendants’ Statement of Material Facts”); 98-4 (“Vadlamudi

Declaration”). Plaintiff opposes the motion. Dkt. Nos. 103 (“Plaintiff’s Response”); 116

(“Supplemental Response”). United States Magistrate Judge Thérèse Wiley Dancks issued a
Report-Recommendation and Order, Dkt. No. 117 (“Report-Recommendation”), concerning

Defendants’ Motion for Summary Judgment. Plaintiff timely filed objections to the Magistrate

Judge’s Report-Recommendation. Dkt. No. 122 (“Objections”).

II.    RELEVANT BACKGROUND

       The facts and allegations in this case were detailed in the October 2016 Decision and

Order, familiarity with which is assumed.

       A.      Magistrate Judge Dancks’s Report-Recommendation

       Magistrate Judge Dancks recommended: (1) dismissal of Plaintiff’s Eighth Amendment

claims against Dr. Vadlamudi and Gullo because no reasonable factfinder could conclude they

were deliberately indifferent to Plaintiff’s serious medical needs and (2) dismissal of Plaintiff’s

Eighth Amendment claims of supervisory liability against Superintendent Thomas and Dr.

Koenigsmann for lack of personal involvement. R. & R. at 24–34. The Magistrate Judge also

recommended dismissal of Plaintiff’s First Amendment retaliation claim against Dr. Vadlamudi

because there are no genuine issues as to any material facts on whether Dr. Vadlamudi retaliated

against Plaintiff. See id. at 35–38.

       B.      Plaintiff’s Objection to the Report-Recommendation

       Generally, in his Objections, Plaintiff asserts the following arguments: (1) his medical

conditions are objectively serious; (2) Dr. Vadlamudi retaliated against Plaintiff in violation of

Plaintiff’s First Amendment rights for lodging multiple grievances against him; (3) Dr.

Vadlamudi and Dr. Koenigsmann acted with deliberate indifference toward Plaintiff’s serious

medical needs in violation of Plaintiff’s Eighth Amendment rights; and (4) Dr. Koenigsmann was

personally involved in Plaintiff’s medical treatment. See generally Objs. Plaintiff also argues that


                                                  2
there are genuine issues as to numerous material facts cited in Defendants’ Statement of Material

Facts (Dkt. No. 98-1), which precludes summary judgment. See id. at 10–14.1 Finally, Plaintiff

requests “the assignment of counsel to represent [P]laintiff in mediation if Defendants so chose

to resolve this matter before trial or to represent [P]laintiff at another proceeding in regards to

this action.” Id. at 26–27.

III.    LEGAL STANDARD

        Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are

timely filed, a court “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b). However, if no objections are made, or if an objection is general, conclusory,

perfunctory, or a mere reiteration of an argument made to the magistrate judge, a district court

need review that aspect of a report-recommendation only for clear error. Barnes v. Prack, No.

11-CV-857, 2013 WL 1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp.

2d 301, 306–07 (N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State Univ. of

N.Y. at Orange, 748 F.3d 471 (2d Cir. 2014); see also Machicote v. Ercole, No. 06-CV-13320,

2011 WL 3809920, at *2 (S.D.N.Y. Aug. 25, 2011) (“[E]ven a pro se party’s objections to a

Report and Recommendation must be specific and clearly aimed at particular findings in the




        1
          Because Plaintiff has failed to number all pages of his Objections in subsequent order,
then citations to the Objections refer to the pagination generated by CM/ECF, the Court’s
electronic filing system.

                                                  3
magistrate’s proposal . . . .”). “A [district] judge . . . may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” § 636(b).

        Under Federal Rule of Civil Procedure 56(a), summary judgment may be granted only if

all the submissions taken together “show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

IV.     ANALYSIS

        A.      Review of Report-Recommendation

        Upon careful review of the relevant papers herein, including Magistrate Judge Dancks’s

Report-Recommendation, the Court finds no error in those parts of the Report-Recommendation

to which Plaintiff specifically objected, and no clear error in the remaining parts of the Report-

Recommendation. The Magistrate Judge employed the proper legal standards, accurately recited

the facts alleged, and correctly applied the law to those facts. As a result, the Report-

Recommendation is accepted and adopted in its entirety for the reasons stated therein. To those

reasons, the Court adds five points.

        First, Plaintiff’s arguments for rejecting the Report-Recommendation (described above in

Part II.B of this Decision and Order) primarily reiterate allegations Plaintiff averred in his

Complaint or in his opposition to Defendants’ Motion for Summary Judgment.2 Compare Compl.

9–11, 17, 33–39, and Pl.’s Resp. at 2, 4–6, 13–23 with Objs. at 2–10, 14–26. Accordingly, these



        2
          Specifically, Item Nos. (2)–(4) described in Part II.B. Regarding Item No. 1, the Court
notes that Defendants did not argue that Plaintiff’s medical conditions were not objectively
serious. In fact, Defendants assumed, without conceding, this point for the purposes of their
Motion for Summary Judgment. R. &. R. at 23.

                                                   4
portions of the Report-Recommendation only receive clear-error review, see Barnes, 2013 WL

1121353, at *1; Farid , 554 F. Supp. at 306–07, which they easily survive.

       Second, even if the Court were to subject the above-referenced portions of the Report-

Recommendation to de novo review, those portions would survive that review for the reasons

stated by Magistrate Judge Dancks in her thorough and correct Report-Recommendation.

       Third, Plaintiff also argues that genuine issues exist as to numerous statements in

Defendants’ Statement of Material Facts (Dkt. No. 98-1) that preclude summary judgment. See

Objs. at 10–14. “[A] district court will ordinarily refuse to consider argument that could have

been, but was not, presented to the magistrate judge in the first instance.” Ross v. Koenigsmann,

No. 14-CV-1321, 2016 WL 5408163, at *2 (N.D.N.Y. Sept. 28, 2016) (citing Zhao v. State Univ.

of N.Y., 4-CV-210, 2011 WL 3610717, at *1 (E.D.N.Y. Aug. 15, 2011); Hubbard v. Kelley, 752

F. Supp. 2d 311, 312–13 (W.D.N.Y. 2009)). Plaintiff failed to raise these arguments in his

Response when he could have. Considering Plaintiff’s arguments nonetheless, the Court does not

find them persuasive. For instance, Plaintiff argues that, contrary to Defendants’ Statement of

Material Facts, he did not have his final appointment with Dr. Vadlamudi on July 27, 2016. See

Objs. at 10; Defs.’ Statement of Material Facts at ¶ 55. “Only disputes over facts that might

affect the outcome of the suit under the governing law will properly preclude the entry of

summary judgment.” Anderson, 477 U.S. at 248; see also Jeffreys v. City of New York, 426 F.3d

253, 256 (2d Cir. 2013) (noting summary judgment is appropriate where the non-moving party

fails to “come forth with evidence sufficient to permit a reasonable juror to return a verdict in his

or her favor on an essential element of a claim”) (internal quotation marks omitted). Whether

Plaintiff did not in fact meet with Dr. Vadlamudi on July 27, 2016 for a final time is not material


                                                  5
to this case since it does not bear on whether Dr. Vadlamudi violated Plaintiff’s First

Amendment or his Eighth Amendment rights. In sum, Plaintiff has failed to “set out specific

facts showing a genuine issue for trial.” See Anderson, 477 U.S. at 248, 250; see also Celotex,

477 U.S. at 323–24; Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). Thus, summary

judgment is warranted.

       Fourth, Plaintiff requests “the assignment of counsel to represent [P]laintiff in mediation

if Defendants so chose to resolve this matter before trial or to represent [P]laintiff at another

proceeding in regards to this action.” Objs. at 26–27. As a threshold matter, the Court cannot

appoint counsel in another proceeding currently before a different Court or that has yet to be filed

in this Court. Regarding this case, “[w]hile numerous criteria are considered in assessing whether

the appointment of counsel is appropriate, the threshold factor is whether or not the alleged claim

is likely to be one of substance.” Dennis v. Costello, No. 97-CV-553, 1999 WL 6923, at *3

(N.D.N.Y. Jan. 4, 1999), aff’d, 189 F.3d 460 (2d Cir. 1999) (citing Sawma v. Perales, 895 F.2d

91, 95 (2d Cir. 1990); Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986)). Because

Plaintiff’s claims must be dismissed then his claims are of no “substance”. Hence, the Court

denies Plaintiff’s request for counsel.

       Fifth, the Court is troubled by Plaintiff’s assertions that he continues to “suffer and

wallow in extreme pain” from “migraine headaches, severe nerve damage on the left side of the

face all the way to the left side of the back of [his] head[,]” and “severe sudden painful jolts of

pain, that can be likened to sticking your finger in an electrical outlet and not being able to

remove your finger.” Objs. at 2, 7. Plaintiff has not adduced evidence that he ever explained to

Dr. Vadlamudi or any other medical professional responsible for Plaintiff’s care that Tylenol or


                                                  6
Motrin does not relieve Plaintiff’s chronic pain that was induced by his brain surgery. In fact,

according to Dr. Vadlamudi, when offered alternative pain medication in the form of Motrin or

Tylenol, Plaintiff indicated he “had no pain.” Vadlamudi Decl. at ¶ 21. Had Plaintiff presented

evidence to rebut this testimony, then Plaintiff’s Eighth Amendment claims may have survived

summary judgment. See Brock v. Wright, 315 F.3d 158, 167 (2d Cir. 2003) (holding that the

“conscious choice . . . to prescribe easier and less efficacious treatment plan[s] for prisoners” that

“will likely cause pain and other medical problems . . . violates the Eighth Amendment”)

(quoting Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998) (internal quotation marks

omitted). This said, the Court is aware that Dr. Vadlamudi has retired from the Department of

Corrections and Community Supervision (“DOCCS”) and is therefore no longer providing

Plaintiff with medical care. See Vadlamudi Decl. at ¶ 2. Other DOCCS staff who began to

provide Plaintiff with medical care upon Dr. Vadlamudi’s retirement may be liable under the

Eighth Amendment for supplying inadequate medical care with deliberate indifference.

V.     CONCLUSION

       Accordingly, it is hereby:

       ORDERED, that the Report-Recommendation (Dkt. No. 117) is APPROVED and

ADOPTED in its entirety; and it is further

       ORDERED, that Defendant’s Motion for Summary Judgment (Dkt. No. 98) is

GRANTED; and it is further

       ORDERED, that the Clerk of the Court is directed to close this action; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Order on all parties in

accordance with the Local Rules.


                                                  7
    IT IS SO ORDERED.


DATED:   August 14, 2019
         Albany, New York




                            8
